LittletoN, Judge,
delivered the opinion:
The question in this case is whether the waiver of the statute of limitation entered into between the plaintiff and the commissioner February 23, 1926, was invalid. We have considered and decided this question in Peter L. McDonnell v. United States, No. K-488, decided this date Yante, p. 155], in which it is held that the waiver was valid and that collection was therefore timely.
For the reasons stated in the McDonnell case, this plaintiff is not entitled to recover. The petition is dismissed. It is so ordered.
Whaley, Judge; Williams, Judge; GeeeN, Judge; and Booth, Chief Justice, concur.